Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Henckel on 09 February 2021.

The application has been amended as follows: 
In the Claims:
The claims are as filed 05 February 2021, with the following amendments to claims 5 and 21:
In claim 5 at line 3, after “in a first direction” the text --to a first azimuth angle-- has been added.
In claim 5 at line 3, after “in a second direction” the text --to a second azimuth angle-- has been added.
In claim 21 at line 12 of the claim, after “in a first direction” the text --to a first azimuth angle-- has been added.


Conclusion
The case is in condition for allowance because subject matter of claims 3 or 7, indicated as allowable in the Non-final Rejection dated 05 November 2020, has been incorporated into each independent claim (see Remarks filed 05 February 2021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745